[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Motion #117: The court finds that the plaintiff husband has failed to pay alimony for the months of April 1, May 1, and June, 2000, and that he is therefore $22,500 in arrears. The court has considered the evidence including the transcripts of the court hearings on April 14 and December 7, 2000. The parties did not intent that the defendant wife's use of the funds in the Merrill Lynch and Fidelity accounts was to release the plaintiff from his obligation to pay alimony. The plaintiff is ordered to pay the defendant $22,500 within forty-five days. CT Page 3515
Motions #120 and #128: The plaintiff husband is ordered to pay the defendant wife as unallocated alimony and support $14,000 a month commencing March 1, 2001.
Motion #123: From the $55,000 fund that Attorney Bennett is holding in escrow, he shall pay to the defendant wife's attorney $20,000 as an allowance to prosecute and or defend the marital dissolution action. Should the defendant's counsel need funds to investigate the plaintiff's foreign holdings, counsel may move for an additional allowance provided counsel has a reasonable basis for ascertaining the costs of such an investigation.
Motion #124: The request for the imposition of a punishment is denied as such court action would be the imposition of a criminal sanction, which is not appropriate in a civil contempt proceeding. See Mays v. Mays,193 Conn. 261, 266, 476 A.2d 562 (1984). An allowance to defend and/or prosecute this case has been granted. At the final hearing in this case, the defendant may move for additional counsel fees. Should defendant's counsel believe that defendant's conduct should be investigated by the Office of the State's Attorney, counsel may communicate with the Office of the State's Attorney.
Motion #125: The Motion is denied without prejudice to present evidence concerning the circumstances of the tax payment at the time of trial.
Motion #127: Denied.
Motion #131: Granted.
Motion #132: Denied without prejudice to renew the motion at time of trial.
THIM, J.